Citation Nr: 0504468	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right femur, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for lumbosacral 
degenerative disc disease, currently evaluated as 40 percent 
disabling.

3.  What evaluation is warranted from May 8, 2001, for 
diabetes mellitus?

4.  What evaluation is warranted from May 8, 2001, for 
hypertension?

5.  What evaluation is warranted from May 8, 2001, for renal 
failure status post kidney transplant?




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of entitlement to a rating in excess of 20 
percent for residuals of a fractured right femur.  
Thereafter, in a June 1997 rating decision, the veteran's 
right femur disorder was rated as 30 percent disabling.  

This matter also comes before the Board on appeal from an 
April 1999 rating decision that denied the veteran's claim 
for a rating in excess of 40 percent for his lumbosacral 
spine degenerative joint disease.

Additionally, this matter comes before the Board on appeal 
from January and October 2002 rating decisions that granted 
service connection for diabetes mellitus and thereafter 
granted service connection for hypertension and renal failure 
status post kidney transplant.  Diabetes mellitus was rated 
as 40 percent disabling, hypertension was rated as 10 percent 
disabling, and renal failure status post kidney transplant 
was rated as 30 percent disabling, all effective from July 9, 
2001.  In a December 2002 rating decision, the effective date 
for the above disabilities was changed to May 8, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the claims of 
entitlement to higher evaluations for diabetes mellitus, 
hypertension, and renal failure status post kidney transplant 
were placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to these issues.  
Hence, the Board has restyled these rating questions 
accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As to all of the issues on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, however, the record fails to show that the RO 
provided the veteran with a letter that provided appropriate 
notice regarding the question of entitlement to increased 
ratings.  Accordingly, a remand is required for VA to: (1) 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
notify him of the information and evidence that VA will seek 
to provide; (3) notify him of the information and evidence 
the claimant is expected to provide; and (4) tell the 
claimant to provide any pertinent evidence in his possession 
that has yet to be submitted.  38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2004).

Moreover, while the veteran has identified a number of 
private physicians who have treated him for service connected 
disabilities and the RO thereafter requested these records on 
his behalf, it does not show that the appellant was notified 
of which physicians failed to reply to these document 
requests or which physicians told the RO they did not have 
any records.  Therefore, on remand, the veteran must be 
provided this information.  Id.

As to the question of entitlement to an increased rating for 
lumbosacral degenerative disc disease, the Board notes that 
since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a (2004).  See 67 Fed.Reg. 
54345-9 (Aug. 22, 2002); 68 Fed. Reg. 51454-56 (Aug. 27, 
2003); 69 Fed. Reg. 32449 (June 10, 2004).  The new rating 
criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Further, additional regulatory 
changes for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
Id.  

However, the record does not show that the veteran was 
provided notice of the change in law.  Accordingly, a remand 
to provide him with notice of the change in law is also 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In this regard, the RO should note that it may only apply the 
old rating criteria for rating back disorders to the time 
period prior to the change in law (i.e., September 23, 2002, 
for intervertebral disc syndrome and September 26, 2003, for 
all other back disorders).  The new rating criteria for 
rating back disorders applies only to the time period since 
the change in law.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

As to all of the issues on appeal, the Board also notes that 
the VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Moreover, governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 3.326 (2004).  

In this regard, the Board notes that at none of the most 
recent VA examinations were the examiners provided a copy of 
the veteran's claims files.  Therefore, a remand is also 
required to afford the veteran new VA examinations.

As to the veteran's lumbosacral spine degenerative disc 
disease, it appears from a June 1999 statement of the case 
that the RO conceded that it is also ratable as 
intervertebral disc syndrome.  Therefore, on remand, the VA 
examiner should be directed to take into account the old and 
new criteria for rating lumbosacral spine degenerative joint 
disease as well as intervertebral disc syndrome.  Likewise, 
for any orthopedic disorder the examiner must address the 
degree of functional loss caused by pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).

Lastly, the Board notes that the VCAA requires the RO to 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
Therefore, on remand, the RO should obtain all the veteran's 
post April 1996 medical records that have not already been 
associated with the claims files from the Beckley, West 
Virginia VA Medical Center.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate each of the claims for 
higher evaluations.  The letter must: (1) 
notify the claimant of the information 
and evidence not of record that is 
necessary to substantiate the claims; (2) 
notify him of the information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence the claimant is expected to 
provide; and (4) request he provide all 
pertinent evidence in his possession that 
has yet to be submitted to VA.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should notify the veteran of 
the names of those physicians who failed 
to reply to its document requests and 
which physicians told the RO they did not 
have any records.

3.  The RO should obtain any post-April 
1996 medical records that have not 
already been associated with the claims 
files from the Beckley VA Medical Center, 
as well as from any other identified 
facility or provider who has treated any 
of his service connected disabilities 
since November 2002.  Repeated efforts to 
secure Federal government records are 
required under the VCAA.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran notified in 
writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  The claims folders are to 
be provided to the examiners for review 
in conjunction with the examinations.  
All indicated tests and studies deemed 
appropriate by the examiners, including 
x-rays, must be accomplished and all 
clinical findings should be reported in 
detail.  

The orthopedist is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any femur fracture residuals, and 
lumbosacral degenerative disc disease.  
The neurologist also is to evaluate the 
nature and extent of any degenerative 
disc disease.  Each review must be 
conducted in accordance with the latest 
AMIE worksheets for evaluating femur 
fracture residuals and lumbosacral 
degenerative disc disease.  The examiners 
are to each address the degree of 
functional disability in accordance with 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004); 
and the guidelines announced in DeLuca.  
A complete rationale for any opinion 
offered must be provided.  The degree of 
any nonservice connected disorder must be 
carefully distinguished from the degree 
of impairment caused by a service 
connected disorder.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an examination of his service 
connected diabetes, hypertension, and 
kidney transplant residuals.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheets for diabetes 
mellitus, hypertension, and status post 
kidney transplant, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any 
disability.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal using a 
rating decision format.  As to rating the 
veteran's lumbosacral spine degenerative 
joint disease, the RO is reminded that it 
may only apply the old rating criteria 
for rating back disorders to the time 
period prior to the change in law (i.e., 
September 23, 2002, for intervertebral 
disc syndrome and September 26, 2003, for 
all other back disorders) and the new 
rating criteria for rating back disorders 
to the time period since the change in 
law.  Kuzma.  If any benefit sought on 
appeal remains denied, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted since the October 1996 
statement of the case, applicable laws 
and regulations both old and new, and the 
reasons for the decisions.  If the 
veteran fails to show for any VA 
examination without good cause, the 
supplemental statement of the case must 
include notice of 38 C.F.R. § 3.655 
(2004).  They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

